Citation Nr: 1642099	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  10-04 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left foot disorder, to include as secondary to the service-connected psoriasis.

2.  Entitlement to service connection for a right foot disorder, to include as secondary to the service-connected psoriasis.

3.  Entitlement to service connection for a left hip disorder, to include as secondary to the service-connected psoriasis.

4.  Entitlement to service connection for a right hip disorder, to include as secondary to the service-connected psoriasis.

5.  Entitlement to service connection for a left leg disorder, to include as secondary to the service-connected psoriasis.

6.  Entitlement to service connection for a right leg disorder, to include as secondary to the service-connected psoriasis.

7.  Entitlement to service connection for a respiratory disorder, to include as secondary to the service-connected psoriasis.

8.  Entitlement to service connection for headaches, to include as secondary to the service-connected psoriasis.

9.  Entitlement to service connection for a heart disorder, to include as secondary to the service-connected psoriasis.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1972.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In support of his claims, he testified at a videoconference hearing at the RO in January 2013 before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing has been associated with the claims file, so is of record.

The Board subsequently, in August 2013, remanded the claims to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration- including especially to obtain additional treatment records and then to readjudicate his claims.  The RO was also directed to adjudicate the Veteran's petition to reopen the previously denied claim of service connection for a skin disorder and to readjudicate the issues currently on appeal as secondary to the claimed skin disorder.  

In August 2015, the RO granted service connection for psoriasis and also reopened the Veteran's previously denied claim of service connection for anxiety disorder, but continued to deny service connection for that issue.  Subsequently, in April 2016, the Veteran filed a Notice of Disagreement (NOD), appealing the disability rating and effective date assigned to the psoriasis, also the denial of service connection for anxiety disorder.  Correspondence from the RO to the Veteran in May 2016 shows that they acknowledged receipt of the Veteran's NOD, while a review of the claims file shows that development is being done on the disability rating being appealed.  As such, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where an NOD had not been recognized.  As the evidence reflects that the NOD has been recognized, Manlincon is not applicable in this case.  As Manlincon is not applicable, the Board declines to remand the issues of a higher initial rating and earlier effective date for the award of service connection for psoriasis and for the denial of service connection for anxiety disorder for the issuance of a Statement of the Case (SOC) and instead refers the RO to issue an SOC.

Also, at the time of the Board's remand, the appeal included claims of entitlement to service connection for bilateral knee and ankle disorders.  But in a rating decision since issued in March 2016, the Evidence Intake Center granted service connection for psoriatic arthritis of the bilateral knees and ankles, so they are no longer at issue since the Veteran did not, in response, separately appeal either the disability ratings or effective dates assigned for them.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he has to separately appeal these "downstream" issues).

This appeal has been processed entirely electronically using Virtual VA and the Veterans Benefits Management System (VBMS), to leverage information technology in order to more quickly and accurately decide these claims.  Instead of paper, this is a highly secured electronic repository used to store and review every document involved in the claims process.

All of the issues except for service connection for left and right leg disorders being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  At no time during the appeal period has the Veteran been diagnosed with a compensable left leg disability.

2.  At no time during the appeal period has the Veteran been diagnosed with a compensable right leg disability.


CONCLUSIONS OF LAW

1.  A left leg disorder was not incurred in or aggravated by the Veteran's service and may not be presumed to have been incurred during his service, and is not causally related to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

2.  A right leg disorder was not incurred in or aggravated by the Veteran's service and may not be presumed to have been incurred during his service, and is not causally related to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, which is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  Ideally, the notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was notified in a letter dated in February 2008 regarding the type of evidence necessary to establish these claims.  He was instructed how to establish his entitlement to service connection.  To this end, he was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from him, what evidence VA was responsible for getting, and what information VA would assist in obtaining on his behalf.  The letter also notified him of the criteria for assigning a disability rating and an effective date once entitlement to service connection is established.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) (specifying VCAA notice in the service-connection context should address all elements of the claim, including these "downstream" elements).

As for VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), post-service medical records, as well as had him undergo medical examinations in furtherance of his claims for necessary opinions.  38 U.S.C.A. § 5103A(d).  Pertinent VA examinations and/or opinions were obtained in December 2015.  38 C.F.R. § 3.159(c)(4).  These VA examinations and/or opinions are sufficient to decide these claims, as the examiner performed a comprehensive physical examination, recorded all findings considered relevant under the applicable statutes and regulations, and offered well-supported opinions based on consideration of the full history of the disorders being evaluated.  As such, the Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination and/or opinion has been met.  38 C.F.R. § 3.159(c)(4).

So, all told, there was compliance with the Board's August 2013 remand instructions, certainly substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  But see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (another remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The Veteran also, as mentioned, had a videoconference hearing before the undersigned VLJ in January 2013.  According to 38 C.F.R. § 3.103(c)(2) (2015), it is the responsibility of the presiding hearing officer or judge to explain fully the issues and suggest the submission of evidence that the claimant may have overlooked and that would be potentially advantageous to his position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that the hearing officer's duties under section 3.103(c)(2) are twofold.  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id., at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id., at 496-97.

Here, to this end, the undersigned identified the issues on appeal.  Also during the course of the hearing this presiding VLJ engaged in a discussion of evidence that would be relevant to the appeal.  Moreover, the Veteran did not raise any new issues pertaining to these claims during the course of the hearing that have not been addressed.  See Bryant, 23 Vet. App. at 497-98.  Also, in the questioning and responses, the Veteran evidenced his actual knowledge of the type of evidence and information needed to substantiate the claims.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate a claim).  Thus, the Board finds that the presiding judge's two-fold duty to inform him of the outstanding issues relevant and material to the claims and to suggest the submission of evidence when such evidence is missing or has been overlooked has been satisfied.  See id. at 496-97.

The Veteran has not alleged there were any deficiencies in the conducting of that hearing related to the presiding VLJ's duties under § 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  The Veteran has not argued that any error or deficiency in the notice or assistance received concerning these claims was unduly prejudicial, meaning outcome determinative of these claims.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination). 

Accordingly, the Board concludes that VA has satisfied its duties to notify and assist the Veteran with these claims.  Therefore, the Board may proceed with the adjudication of these service connection claims.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

II.  Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of a relevant injury or disease, and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  
Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition (e.g., arthritis) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology since service.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  These chronic diseases (so, again, arthritis included) also may be presumptively service connected if they become manifest to a compensable degree (meaning to a degree of 10 percent or more) within one year of leaving qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2015).  This presumption is rebuttable by affirmative evidence to the contrary.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2015).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310 (a).

"Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence such as actual treatment records).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2).
In ascertaining the competency of lay evidence, lay evidence has been found competent with regards to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).

Consider also, however, that a Veteran is not competent to provide probative opinion on more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

Competent medical evidence, as opposed to lay evidence, is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Whether lay versus medical evidence is needed to support a claim is determined on a case-by-case basis and dependent on the type of condition being claimed.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).

The Veteran's STRs include his November 1968 enlistment examination that revealed clinically normal lower extremities.  In his enlistment report of medical history, the Veteran denied swollen or painful joints; arthritis or rheumatism; and bone, joint, or other deformity.  His separation examination in October 1972 continued to reveal clinically normal lower extremities.  The Veteran's STRs are silent for any complaints pertaining to his legs.  
At a September 1997 VA compensation examination in connection with an earlier claim, the Veteran reported right leg pain from hip to ankle for three months.  The diagnosis was degenerative joint disease.  

Post-service treatment records include an August 2000 record in which the Veteran reported new onset of a limp.  He reported that lately he had experienced some pain in the right leg and knee.  The record shows that the pain was thought to be muscle in origin.  A March 2003 record reveals that the Veteran reported right leg pain for three years.  He denied a history of trauma.  Aside from diagnoses of knee, hip, and ankle disorders, the Veteran's post-service medical records do not include any other bilateral leg diagnoses.  

In his December 2007 claim, the Veteran asserted that he injured his legs during physical training in service.  He reported that he currently has chronic pain, swelling, stiffness, and limitation of motion.

The Veteran was provided VA compensation examinations for his hips and thighs, knees, ankles, and feet in December 2015.  Only hip, knee, ankle and foot disorders were diagnosed.  The examiner opined that for the Veteran's claimed left and right leg conditions, there was no diagnosis because there was no pathology to render a diagnosis.  The examiner noted that there was subjective/historical history only.  The examiner opined that the claimed condition was less likely than not proximately due to or the result of the Veteran's service-connected condition as there was no evidence to support a condition and diagnosis.  The examiner also opined that there was no leg psoriasis diagnosis.  The examiner further opined that shin splints were not aggravated beyond natural progression as there was no evidence to date or in the literature for that.  

When considering this collective body of evidence, the Board concludes that service connection is not warranted.  While the Veteran is competent and credible to report having sustained injuries during in service, the evidence during this appeal (or even contemporaneous to the filing of this claim) has not shown any residual disability for which service connection can be granted.  

In finding that the Veteran does not have any bilateral leg disorders, to the extent that the Veteran has been diagnosed with bilateral hip, knee, ankle, and feet disorders, as noted in INTRODUCTION, the Veteran has already been awarded service connection for arthritis of the bilateral knees and ankles.  The issues of service connection for bilateral hip and feet disorders are addressed in the REMAND below.  

Consequently, with the exception of the diagnosed bilateral hip, knee, ankle, and feet disorders, no clinician has provided any opinion indicating the Veteran has any other current bilateral leg disability as a result of his reported service injuries or as secondary to his service-connected psoriasis.  His treatment records do not contain any such diagnosis, and the VA examiner did not diagnose any disability.  While the opinion regarding aggravation mentions shin splints, the actual examination report shows that there was no pathology to render a diagnosis.  The examiner had the benefit of interviewing and examining the Veteran personally, as well as reviewing the relevant evidence of record, yet still did not provide a diagnosis of a current disability for which service connection may be granted.  The Veteran's post-service treatment records have not shown any diagnosis of shin splints.  

The evidence as discussed above fails to show the Veteran has any current bilateral leg disability.  According to VA law, the cornerstone of a valid claim for service connection is that there must be competent and credible evidence of the present existence of the disability being claimed.  See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability."); Hicks v. West, 12 Vet. App. 86, 89 (1998); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability."); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997); Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability, and that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary); but see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  See also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (considering the application of McClain on a recent diagnosis even predating the filing of a claim).

Here, though, there is no competent and credible (so no ultimately probative) medical evidence reflective of a ratable disability at any time since the filing of this claim or contemporaneous thereto.  To reiterate, although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet.App. at 435, as to the specific issue in this case, the diagnosis of a current bilateral leg disability falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's assertions as diagnosis have no probative value in this critical respect.

For these reasons and bases, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for left and right leg disorders.  As the preponderance of the evidence is against these claims, the benefit-of-the-doubt rule does not apply, and these claims resultantly must be denied.  See 38 U.S.C.A §5107 (West 2014); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a left leg disorder is denied.

Entitlement to service connection for a right leg disorder is denied.


REMAND

The Board sincerely regrets the additional delay, but another remand is necessary for the issues remaining on appeal.  Regarding all issues, the Veteran was afforded VA compensation examinations in December 2015.  However, as discussed in detail below, the opinions for the remaining issues are not adequate in different aspects.  When, as here, VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr, 21 Vet. App. at 312.  For the reasons set forth below, addendum medical opinions are necessary.  

Beginning with the Veteran's bilateral feet, the examiner diagnosed the Veteran with bilateral flat foot and bilateral degenerative arthritis of the metacarpal phalangeal of the great toes.  The Veteran reported to the examiner that his condition began during service in 1971 with aching and swelling after walking.  The examiner opined that the Veteran's flat feet were less likely than not proximately due to or the result of the Veteran's service-connected psoriasis as flat feet were a genetic or traumatic injury of the plantar fascia and not of a psoriasis condition.  In a separate opinion, the examiner opined that the Veteran's flat feet were not at least as likely as not aggravated beyond their natural progression.  However, the examiner's rationale was simply that it was "less than 50% likely that psoriasis is related to or caused the Veteran's flat feet."  The Board finds that this opinion is not adequate as the rational did not address why the Veteran's psoriasis does not aggravate the flat feet.  It is not clear that the examiner intended the rationale in the other opinion regarding the flat feet not being proximately due to or the result of psoriasis to apply to the aggravation opinion.  Furthermore, although not requested by the RO, as the Veteran reported that his symptoms began in service, the Board finds that an opinion regarding direct service connection would be beneficial. 

As for the Veteran's bilateral hips, the examiner diagnosed the Veteran with hip joint replacement on the right and bursitis on the left.  The Veteran again reported that his symptoms began during service in 1971.  With regards to the left hip, the examiner opined that it was less likely than not proximately due to or the result of the Veteran's service-connected psoriasis as the cause of his current bursitis was not related to psoriatic arthritis as based on his X-rays from the examination.  In a separate opinion, the examiner further opined that the Veteran's psoriasis did not aggravate the bursitis beyond its natural progression and alluded to the rationale in the opinion for why it was not proximately due to or the result of the psoriasis.  However, again, this opinion does not specifically address why the Veteran's bursitis is not aggravated.  Additionally, as with the Veteran's flat feet, in light of the Veteran's reports of his symptoms beginning during service, an opinion regarding service connection on a direct basis is necessary.

Turning to the Veteran's right hip, the examiner opined that the condition was less likely than not proximately due to or the result of the service-connected psoriasis.  The rationale was that it was caused from avascular necrosis and arthritis and was not related to the psoriatic arthritis as based on X-rays in January 2014.  In a separate opinion, the examiner opined that it was unlikely aggravated beyond its natural progression as it was caused from avascular necrosis and osteoarthritis and was not related to the psoriatic arthritis.  However, the examiner continued to opine that the diagnosis was avascular necrosis and that would be aggravated beyond the point of its natural progression as that diagnosis was not universal and in hip replacement.  This opinion is unclear as to whether or not the Veteran's avascular necrosis and osteoarthritis was aggravated by the service-connected psoriasis; furthermore, the examiner did not specifically address why or why not it was aggravated.  Moreover, similar to the Veteran's feet and left hip, an opinion regarding service connection on a direct basis would be beneficial.

Additionally, regarding the Veteran's feet and hips, at the time of the VA compensation examinations, the Veteran was only service-connected for psoriasis.  As a result of those examinations, the Veteran is now service-connected for psoriatic arthritis of the bilateral knees and ankles.  In order to ensure that every consideration is given to the Veteran's claims, on remand, opinions with complete rationales regarding whether his psoriatic arthritis of the bilateral knees and ankles caused or aggravates his bilateral hip and feet disorders should be obtained.

Turning to the Veteran's remaining claims, as for his claim for service connection for a respiratory disorder, the 2015 examiner diagnosed the Veteran with recurrent bronchitis.  The Veteran reported that his symptoms began in service in 1969 after exposure to spray chemicals in service.  The examiner provided negative opinions regarding whether the bronchitis was proximately due to, the result of, or was aggravated by the service-connected psoriasis.  Both opinions were supported by rationales.  However, in light of the Veteran's reports of the onset being during service, on opinion as to service connection on a direct basis is necessary.

With regards to the Veteran's headaches, the 2015 examiner diagnosed him with non-migraine headaches.  The Veteran reported that the onset was unknown.  The examiner opined that it was less likely than not proximately due to or the result of the service-connected psoriasis as there was no known rationale or literature that they knew of that put those two conditions together.  In a separate opinion, the examiner opined that it was less likely than not that the Veteran's psoriasis aggravated his headaches beyond their natural progression.  A rationale beyond it being less than 50 percent likely was not provided; it is not clear whether the rationale for why the Veteran's psoriasis did not proximately cause his headaches applies equally to the aggravation opinion.  Therefore, an addendum opinion with a rationale addressing aggravation is necessary.  

Lastly, as far as the Veteran's heart disorder, the 2015 examiner diagnosed the Veteran with left axis deviation.  Yet again, the Veteran reported that his symptoms began during service in 1971 with heart palpitations.  The same as with the Veteran's headaches, the examiner opined that it was less likely than not proximately due to or the result of the service-connected psoriasis as there was no known rationale or literature that they knew of that put those two conditions together.  In a separate opinion, the examiner opined that it was less likely than not that the Veteran's psoriasis aggravated his heart condition beyond its natural progression.  As with the headache opinion, a rationale was not provided beyond it being less than 50 percent likely; it is not clear whether the rationale for why the Veteran's psoriasis did not proximately cause his heart disorder applies equally to the aggravation opinion.  Therefore, an addendum opinion is necessary; in light of the Veteran's reports of the onset being during service, an opinion regarding service connection on a direct basis should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all additional evaluation or treatment records needing to be obtained.  This includes, but is not limited to, records of treatment received from the Salisbury VA Medical Center.  If any such records identified by the Veteran are unavailable, he must be informed and notations of the unavailability of the records and the attempts made to obtain them documented in the claims file.  38 C.F.R. § 3.159(c)(2) and (e)(1).  All such available reports should be associated with the claims file so they may be considered.

2.  Obtain supplemental (addendum) opinions from the December 2015 VA compensation examiner concerning the nature, extent, and etiology of the Veteran's bilateral hip, bilateral feet, respiratory, headache, and heart disorders.  Have this VA examiner again review the claims file, including a complete copy of this remand, and any additional evidence and argument.

The examiner is asked to answer the following: 

(a) With regards to the Veteran's bilateral foot disorders, whether it is as likely as not (50 percent or greater probability) that the Veteran's current bilateral foot disorders:
      
(i) incepted during his active military service from November 1968 to November 1972; or,

(ii) if arthritis manifested to the required minimum compensable degree of at least 10-percent disabling within one year of the conclusion of his service, so by November 1973; or, 

(iii) are otherwise related or attributable to his service; or,

(iv) are caused or aggravated by the service-connected bilateral knee and/or bilateral ankle psoriatic arthritis; or,

(v) are aggravated by the service-connected psoriasis.

(b) With regards to the Veteran's bilateral hip disorders, whether it is as likely as not (50 percent or greater probability) that the Veteran's current bilateral hip disorders:

(i) incepted during his active military service from November 1968 to November 1972; or, 
      
(ii) if arthritis manifested to the required minimum compensable degree of at least 10-percent disabling within one year of the conclusion of his service, so by November 1973; or,

(iii) are otherwise related or attributable to his service; or, 

(iv) are caused or aggravated by the service-connected bilateral knee and/or bilateral ankle psoriatic arthritis; or,

(v) are aggravated by the service-connected psoriasis.

(c) With regards to the Veteran's respiratory disorder, whether it is as likely as not (50 percent or greater probability) that the Veteran's current respiratory disorder:

(i) incepted during his active military service from November 1968 to November 1972; or, 

(ii) is otherwise related or attributable to his service. 

(d) With regards to the Veteran's headache disorder, whether it is as likely as not (50 percent or greater probability) that the Veteran's current headache disorder:

(i) incepted during his active military service from November 1968 to November 1972; or, 

(ii) is otherwise related or attributable to his service; or, 

(iii) is aggravated by the service-connected psoriasis.

(e) With regards to the Veteran's heart disorder, whether it is as likely as not (50 percent or greater probability) that the Veteran's current heart disorder:

(i) incepted during his active military service from November 1968 to November 1972; or, 

(ii) is otherwise related or attributable to his service; or, 

(iii) is aggravated by the service-connected psoriasis.

Aggravation is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.

It is imperative the examiner provide explanatory rationale for the opinions, regardless of whether they are favorable or unfavorable to the claims, if necessary citing to specific evidence in the file supporting conclusions.   

If an opinion cannot be expressed without resorting to mere speculation, discuss why such is the case, as an example by indicating whether the inability to provide a definitive opinion is due to the need for further information or other procurable data or because the limits of medical knowledge have been exhausted regarding the etiology of the disorders at issue or because of some other reason, whatever that may be, such as there are several possible etiologies with none more prevalent than another.  So merely saying he/she cannot respond will not suffice.
3.  Ensure these additional medical comments (supplemental or addendum opinions) are responsive to this remand's directives.  If not, return the report for all necessary additional information.  38 C.F.R. § 4.2.

4.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him a Supplemental Statement of the Case (SSOC) and give him time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


